Citation Nr: 0028174	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen previously-denied claims for entitlement to service 
connection for a cervical spine disorder and hammertoes.

2.  Whether a rating decision dated on November 26, 1946, 
denying service-connection for hammertoes and a cervical 
spine disorder was clearly and unmistakably erroneous.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from September 1940 to 
September 1945.

The matter as to whether new and material evidence had been 
submitted to reopen the veteran's service connection claims 
comes to the Board of Veterans' Appeals (Board) from a March 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO).  The issue as to whether the 
November 26, 1945 decision denying entitlement to service 
connection contained clear and unmistakable error is before 
the Board from a May 1999 rating decision by the VARO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  Service connection for a cervical spine disorder and 
hammertoes was denied in a November 26, 1946, rating 
decision; no appeal followed.

3.  Documents submitted in support of the veteran's 
application to reopen a claim of service connection for 
cervical spine disorder subsequent to the 1946 RO rating 
decision consist of duplicate service records and 1997 
private medical records.  This evidence is not material as it 
does not bear directly or substantially on the specific 
matter under consideration, and is not so significant that it 
must be considered to fairly decide the merits of the claim.

4. The November 1946 rating decision denying service 
connection for hammertoes and a cervical spine disorder did 
not contain clear and unmistakable error.



CONCLUSIONS OF LAW

1.  The November 1946 RO decision that denied service 
connection for a cervical spine disorder and hammertoes is 
final.  38 U.S.C.A. §§ 5108; 7104 (West 1991); 38 C.F.R. 
§ 20.302 (1999).  

2.  Evidence received since the RO's November 1946 decision 
with respect to service connection for a cervical spine 
disorder and hammertoes is not new and material; and the 
claims are not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The November 26, 1946, rating decision denying service 
connection for a cervical spine disorder and hammertoes was 
not clearly and unmistakably erroneous.  38 C.F.R. §§ 2.1063, 
2.1077, 2.1078, 2.1079, 2.1100 (1938 & Supp. 1946); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

A review of the record reveals that service connection for 
congenital spinal defects and hammertoes was denied by the RO 
in a November 26, 1946 rating decision for a lack of evidence 
of inservice incurrence or aggravation during service of pre-
existing disorders.  In that decision, the RO considered an 
August 1940 induction examination that was silent for any 
pertinent complaints or findings.  Also considered was the 
report from a September 1945 separation examination in which 
it is noted that the veteran had a stiff neck in January 
1945, which required no hospitalization, and that hammertoes 
pre-existed service and were aggravated in 1941.  No 
explanation as to the nature or permanency of the aggravation 
was included on this report, however.  Also noted was 
"moderate flexion cante active of toes bilaterally."  The 
veteran did not express disagreement or otherwise correspond 
with the RO after receiving notice of the 1946 rating 
decision.  

VA post-service examination conducted in October 1946 
revealed complaints of stiff neck and shoulders that began in 
1945.  X-rays were interpreted a showing no evidence of 
injury to the bones.  The examiner noted partial fusion, 
presumably congenital, with hypertrophic changes probably 
secondary to congenital variations.  With regard to the 
veteran's feet, the examiner rendered diagnoses of "corns on 
top of toes" and "hammer toes."  No explanation or opinion 
as to the etiology of the corns or hammer toes was provided. 

An orthopedic examination conducted in November 1946 
disclosed complaints of stiff neck and sore feet.  In a 
recitation of the veteran's history, the examiner noted that 
there were no pertinent complaints prior to service and that 
the veteran reported his feet becoming sore after a long hike 
in 1941.  The veteran reported that in January 1945, he 
noticed problems with his neck, but did not receive 
treatment.  Upon examination, moderate clawing of the toes 
with small, soft corns on the plantar surfaces of the 2nd, 
3rd, 4th, and 5th toes at the proximal interphalangeal joint 
were noted.  X-rays were interpreted as showing no evidence 
of injury or other abnormalities. 

At the time of examination, he complained of frequent attacks 
of pain.  The veteran reported his feet trouble had started 
in 1941 after a long hike and his toes became sore.  He 
reported that because of the problem, he had been placed on 
limited service.  On examination, tenderness and limitation 
of motion of the neck was noted.  Examination of the feet 
revealed flaccid feet with good motion.  There was moderate 
clawing of the toes, more severely on the right and corns 
were noticed on the plantar surface of the 2nd, 3rd, 4th, and 
5th toes caused by hyperextended toes rubbing on the shoes.  

Outpatient treatment records extending from 1990 to 1998 are 
associated with the veteran's file.  Such records in 
pertinent part essentially relate to treatment of the 
veteran's back disorder.  A record dated in April 1990 
reflects a diagnosis of bony ankylosis of the vertebra from 
C4 through C7 with degenerative disc disease at C2-3 and C3-
4.  In October 1997, a physical therapy report shows that the 
veteran was treated for degenerative disc disease of the 
cervical spine.  

In April 1998, the veteran submitted his claim to reopen the 
previously-denied service connection claims.  


II.	Pertinent Law and Regulations

Service connection 

Under the laws and regulations in effect in 1946, the payment 
of disability compensation was authorized in cases where it 
was established that disabilities were shown to have been 
directly incurred in or aggravated by active service, 
provided that such incurrence or aggravation was not the 
result of the misconduct of the veteran.  In determinations 
involving the matter of entitlement to service connection, 
due consideration was given to the places, types, and 
circumstances of service as shown by the service record, the 
official history of each organization in which the veteran 
served, his medical records, and all pertinent medical and 
lay evidence.  38 C.F.R. § 2.1077 (1938 & Supp. 1946).

Under the laws and regulations in force in 1946, veterans 
were generally presumed to have entered service in sound 
condition in the absence of evidence or medical judgment 
sufficient to warrant a finding that the injury or disease 
existed prior to acceptance and enrollment.  See 38 C.F.R. 
§§ 2.1063, 2.1078, 2.1079 (1938 & Supp. 1946).

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors, but 
basically means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

New and material evidence

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000).  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently outlined by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  Elkins v. West, 12 Vet. 
App. 209 (1999).  Under the Elkins test, the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108 
(West 1991).  New and material evidence means 1) evidence not 
previously submitted; 2) which bears directly and 
substantially upon the specific matter under consideration; 
3) which is neither cumulative nor redundant; and 4) which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) duty 
to advise the veteran of evidence needed to complete the 
application, as discussed in Robinette v. Brown, 8 Vet. App. 
69 (1995), to applications to reopen a claim through the 
presentation of new and material evidence.  In this instance, 
VA has fulfilled such duty in the course of requests for 
information from the veteran and other sources, and has 
advised the veteran of the status of his claim in the 
statement of the case.  As modified by Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), that duty arises where the veteran has 
reported the existence of evidence which could serve to re-
open a claim.  As no such evidence has been identified in the 
instant case, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. 
App. 240, 244 (1996).

Clear and Unmistakable Error (CUE)

Under 38 C.F.R. § 3.105(a) (1999), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  The Court has propounded a three-pronged 
test to determine whether CUE is present in a prior 
determination:  (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was CUE must be based on the record and the law that existed 
at the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) en banc).

In order to determine whether a rating decision contained 
CUE, a review of the law and evidence which was before the 
rating board at that time must be undertaken.  38 C.F.R. § 
3.104(a) (1999).  "A determination that there was 'clear and 
unmistakable error' must be based on the record that existed 
at the time of the prior...decision."  Russell, supra at 314.  
In other words, the Board cannot apply the benefit of 
hindsight to its evaluation of the rating board's action in 
1946 determining whether CUE existed.  For a claim of CUE to 
succeed, it must be shown that the RO committed an error of 
law or fact that would compel later reviewers to the 
conclusion, concerning which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Elkins v. Brown, 8 Vet. App. 391, 396 
(1995); see also Eddy v. Brown, 9 Vet. App. 52, 57 (1996).


III.	Analysis

The issues of whether new and material evidence has been 
submitted to reopen his service connection claims and whether 
the November 1946 rating decision denying said claims 
contained CUE are analyzed separately below.

New and material evidence

The veteran contends that new and material evidence has been 
presented to warrant service connection for a cervical spine 
disorder and hammertoes.  The veteran did not appeal the 
November 1946 decision and it thus became final one year 
after he was notified of the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (1999).

The Board acknowledges that the veteran has submitted 
evidence that is new to the record since the final 
disallowance in November 1946.  Specifically, he has provided 
additional private outpatient records extending from 1990 to 
1998 reflective of neck problems and an April 1990 diagnosis 
of bony ankylosis of the cervical vertebra with degenerative 
cervical disc disease.  

However, such records do not bear directly and substantially 
upon the specific matter at issue, that is, the incurrence of 
a cervical spine disorder or hammertoes as a result of active 
service.  

This evidence basically reflects treatment for cervical neck 
problems since 1990, but it does not demonstrate a nexus 
between the veteran's current cervical spine disability and 
any incident of service.  Overall, the evidence does not 
speak to symptoms associated with cervical spine problems or 
feet during his period of service.  The clinical data reflect 
decreased range of motion of the neck and other problems with 
his cervical muscles; nonetheless, such evidence does not 
allude to any nexus between current disability and the 
veteran's service.  Thus, the newly submitted evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim, in that it does not tend to 
show that the veteran's cervical spine disorder or hammertoes 
were incurred in service, or are otherwise attributable to 
service.  38 C.F.R. § 3.156(a) (1999).

CUE

As discussed above, the veteran did not appeal the November 
1946 rating decision in which the RO denied entitlement to 
service connection for congenital spinal defects and 
hammertoes.  Therefore, the decision became final.  Previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, where the pertinent 
evidence establishes such error, the prior rating decision 
will be reversed or amended.  38 C.F.R. 3.105(a) (1999).  In 
this case, the veteran's representative asserts that the 
November 1946 RO rating decision contains clear and 
unmistakable error.  In making its determination, the Board 
has reviewed the record as it existed at the time of the 
November 1946 rating decision, in light of the law and 
regulations then in effect.  

In Thompson v. Derwinski, 1 Vet. App. 251 (1991), the Court 
held that a difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not the type of administrative reversible 
error contemplated under 38 C.F.R. § 3.105(a).  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  It is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

Similarly, with respect to clear and unmistakable error, a 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Russell v. Principi, 3 Vet. 
App. 310 (1992).  In a November 1993 synthesis of its own 
case law, the Court stated [CUE is the Court's abbreviation 
for clear and unmistakable error]:

It must always be remembered that CUE is 
a very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the 
error...[S]imply to claim CUE on the 
basis that previous adjudications had 
improperly weighed and evaluated the 
evidence can never rise to the stringent 
definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993), en banc review denied, 
Fugo v. Brown, 6 Vet. App. 162 (1994).

Both the veteran and his representative assert that the RO 
erred by ignoring the negative induction examination and the 
notations on the separation examination to the effect that 
the veteran's stiff neck was incurred in military service and 
that his hammertoes were aggravated by military service.  

Review of the record, however, persuades the Board that the 
veteran's criticism of the RO's decision amounts to no more 
than a disagreement as to how the facts were weighed.  There 
is no showing that the correct facts, as they were known at 
the time, were not before the RO adjudicators.  Similarly, 
there is no showing that the correct law, in effect at the 
time, was not applied to the case.  The remaining prong of 
the Russell test is whether the RO made an undebatably clear 
and unmistakable error.  

Review of the November 1946 rating decision shows that, after 
undertaking evidentiary development including obtaining the 
veteran's complete service medical records, which are 
negative for any injury to the back or feet in service, and 
obtaining two separate VA examinations, the RO made the 
factual determination that the veteran's cervical spine 
defects and hammer toes were congenital in nature.  The RO 
then made a second finding of fact that in the absence of 
evidence of trauma or injury in service, aggravation of the 
congenital disabilities was not shown.  

Although the rationale for the decision was not elegantly or 
fully explained, the RO's reasoning is clear to current 
reviewers.  The RO rejected the presumption of soundness upon 
entry into service on the basis that congenital defects were 
by nature pre-existing, and in the absence of evidence 
indicative of aggravation during service, service connection 
for the currently-shown disabilities was not warranted.  In 
rebutting the presumption of soundness, the RO adjudicators 
were exercising their fact-finding authority and 
responsibility.  Although medical evidence of a more precise 
nature would likely be required to support such a finding 
now, in 1946 adjudicators were not bound by current precedent 
such as that articulated in Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Rather, governing regulation at that time 
allowed for "medical judgment sufficient to warrant a 
finding that the injury or disease existed prior to 
acceptance and enrollment" to rebut the presumption of 
soundness.  See 38 C.F.R. §§ 2.1063, 2.1078, 2.1079 (1938 & 
Supp. 1946), supra.  As the rating decision itself is signed 
by a physician, W. F. Speers, M.D., it is apparent that a 
medical expert was one of the adjudicators charged with 
making the determinations.  In other words, the adjudicators 
in 1946 based their findings and conclusions on the evidence 
of record and the law in effect at the time and there is 
nothing contained in the record currently before the Board to 
convince us that the decision involved an error of such 
magnitude as to rise to the level of "clear and unmistakable 
error," as defined by current law and precedent.  

In view of the foregoing, therefore, the Board concludes that 
the November 26, 1946 rating action denying the veteran's 
claim for service connection for hammertoes and a cervical 
spine condition was not clearly and unmistakably erroneous.  
Rather, a review of the evidence, and the applicable 
statutory and regulatory provisions, demonstrates that there 
was no failure by that Rating Board to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  The veteran's claim that the November 26, 
1946 rating decision, whereby service connection for 
hammertoes and a cervical spine disability was denied, was 
clearly and unmistakably erroneous, accordingly fails.  38 
C.F.R. § 3.105(a) (1999).


ORDER

New and material evidence was not presented to reopen the 
claim of entitlement to service connection for cervical spine 
disorder, service connection remains denied.

A November 26, 1946 rating decision that denied service 
connection for hammertoes was not clearly and unmistakably 
erroneous.  

A November 26, 1946 rating decision that denied service 
connection for cervical spine disorder was not clearly and 
unmistakably erroneous.  




		
	Heather J. Harter
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

